


Exhibit 10.4

 

 

[g46071kyi001.gif]

Norwegian Shipbrokers’ Association’s Memorandum

of Agreement for sale and purchase of ships.

Adopted by The Baltic and International

Maritime Council (BIMCO) in 1956.

Code-name

SALEFORM 1993

Revised 1966, 1983 and 1986/87.

 

Dated: 19th of February 2010

 

Spice Shipping Ltd., Malta hereinafter called the Sellers, have agreed to sell,
and Baltic Trading Limited or nominee, who’s performance always to be guaranteed
by Baltic Trading Limited hereinafter called the Buyers, have agreed to buy

 

Name: M/V Spice

 

Classification Society/Class: BV

 

Built: 2009

By: Dayang Shipbuilding

 

 

Flag: Malta

Place of Registration: Valletta, Malta

 

 

Call Sign:

Grt/Nrt:

 

Register Number: IMO 9387358

 

hereinafter called the Vessel, on the following terms and conditions:

 

Definitions

 

“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.

 

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.

 

“Classification Society” or “Class” means the Society referred to in line 4.

 

1.                                      Purchase Price US$ 35,000,000 (United
States Dollars Thirty Five million only)


 

2.                                      Deposit

 

As security for the correct fulfillment of this Agreement the Buyers shall pay a
deposit of 10% (ten per cent) of the Purchase Price within 3 banking days from
the date of this Agreement being signed/exchanged by both parties by fax or
e-mail and/or joint account established whichever the later. This deposit shall
be placed with and held by them in this joint interest bearing account for the
Sellers and the Buyers, to be released in accordance with joint written
instructions of the Sellers and the Buyers. Interest, if any, to be credited to
the Buyers. Any fee charged for holding the said deposit shall be borne equally
by the Sellers and the Buyers. If the Buyers subjects are not lifted, Buyers
deposit to be returned with interest, if any.

 

3.                                      Payment

 

The said Purchase Price shall be paid in full free of bank charges to Sellers
nominated bank on delivery of the Vessel, but not later than 3 banking days
after the Vessel is in every respect physically ready for delivery in accordance
with the terms and conditions of this Agreement and Notice of Readiness has been
given in accordance with Clause 5.

 

4.                                      Inspections

 

a)*                               The Buyers have inspected and accepted the
Vessel’s classification records. The Buyers have waived their right to
physically inspect the Vessel. The sale is outright and definite, subject only
to the terms and conditions of this Agreement.

 

--------------------------------------------------------------------------------


 

5.                                      Notices, time and place of delivery

 

a)                                      The Sellers shall keep the Buyers well
informed of the Vessel’s itinerary and shall provide the Buyers with 30, 21 and
14 days approximate notice of the intended port and delivery date of and 7 and 3
days definite notice of the delivery of the Vessel and her delivery port. When
the Vessel is at the place of delivery and in every respect physically ready for
delivery in accordance with this Agreement, the Sellers shall give the Buyers a
written Notice of Readiness for delivery.

 

b)                                 The Vessel shall be delivered and taken over
safely afloat at a safe and accessible berth or anchorage in the range of
Singapore-Japan, UK-Cont, Med not east of Greece, USEC, USG in the Sellers’
option. The vessel is not to be delivered at any port in which an entity subject
to U.S. laws is not permitted to accept delivery including Cuba, Iran, North
Korea, Sudan, Syria and Burma/Myanmar.

 

Expected time of delivery: 15th of March 2010 – 31st of April 2010, exact time
in sellers option

 

Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 31st of April, 2010 in
Buyer’s option, however if the T/C period for the CP under which the vessel is
performing, exceeds the cancelling date, then the Buyers will take delivery of
the Vessel with the Charter attached, details of which the Buyers have sighted
and accepted, or extend the cancelling date till June 30th 2010 and take
delivery of the vessel Charterfree, in their option.

 

c)                                  If the Sellers anticipate that,
notwithstanding the exercise of due diligence by them, the Vessel will not be
ready for delivery by the cancelling date they may notify the Buyers in writing
stating the date when they anticipate that the Vessel will be ready for delivery
and propose a new cancelling date. Upon receipt of such notification the Buyers
shall have the option of either cancelling this Agreement in accordance with
Clause 14 within 7 running days of receipt of the notice or of accepting the new
date as the new cancelling date. If the Buyers have not declared their option
within 7 running days of receipt of the Sellers’ notification or if the Buyers
accept the new date, the date proposed in the Sellers’ notification shall be
deemed to be the new cancelling date and shall be substituted for the cancelling
date stipulated in line 61

 

If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original cancelling date.

 

d)                                     Should the Vessel become an actual,
constructive or compromised total loss before delivery the deposit together with
interest earned shall be released immediately to the Buyers whereafter this
Agreement shall be null and void.

 

--------------------------------------------------------------------------------


 

6.                                      Drydocking/Divers Inspection

 

b)**                       (i) The Vessel is to be delivered without drydocking.
However, the Buyers shall have the right at their expense to arrange for an
underwater inspection by a diver approved by the Classification Society prior to
the delivery of the Vessel. The Sellers shall at their cost make the Vessel
available for such inspection. The extent of the inspection and the conditions
under which it is performed shall be to the satisfaction of the Classification
Society. If the conditions at the port of delivery are unsuitable for such
inspection, the Sellers shall make the Vessel available at a suitable
alternative place near to the delivery port.

 

(ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel’s class, then unless repairs can be carried out afloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel’s underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society’s rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel’s
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society’s attendance.

 

(iii) If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and no
suitable dry- docking facilities are available at the port of delivery, the
Sellers shall take the Vessel to a port where suitable drydocking facilities are
available, whether within or outside the delivery range as per Clause 5 b). Once
drydocking has taken place the Sellers shall deliver the Vessel at a port within
the delivery range as per Clause 5 b) which shall, for the purpose of this
Clause, become the new port of delivery. In such event the cancelling date
provided for in Clause 5 b) shall be extended by the additional time required
for the drydocking and extra steaming, but limited to a maximum of 14 running
days.

 

c)                                      If the Vessel is drydocked pursuant to
Clause 6 a) or 6 b) above

 

(i) the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society’s rules for tailshaft survey and consistent with the
current stage of the Vessel’s survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel’s class, those parts shall be renewed or made good at the Sellers’
expense to the satisfaction of the Classification Society without
condition/recommendation*.

 

(ii) the expenses relating to the survey of the tailshaft system shall be borne
by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel’s
class*.

 

(iii) the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society’s fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.

 

(iv) the Buyers’ representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.

 

--------------------------------------------------------------------------------


 

(v) the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers’ or the Classification surveyor’s work, if any, and without affecting
the Vessel’s timely delivery. If, however, the Buyers’ work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers’ work
shall be for the Buyers’ risk and expense. In the event that the Buyers’ work
requires such additional time, the Sellers may upon completion of the Sellers’
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).

 

*                                         Notes, if any, in the surveyor’s
report which are accepted by the Classification Society without
condition/recommendation are not to be taken into account.

**                                  6 a) and 6 b) are alternatives; delete
whichever is not applicable. In the absence of deletions, alternative 6 a) to
apply.

 

7.                                      Spares/bunkers, etc.

 

The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore. All spare parts and spare equipment including spare
tail-end shaft(s) and/or spare propeller(s)/propeller blade(s), if any,
belonging to the Vessel at the time of signing this Agreement used or unused,
whether on board or not shall become the Buyers’ property. The Sellers are not
required to replace spare parts including spare tail-end shaft(s) and spare
propeller(s)/propeller blade(s) which are taken out of spare and used as
replacement prior to delivery, but the replaced items shall be the property of
the Buyers. The radio installation and navigational equipment shall be included
in the sale without extra payment if they are the property of the Sellers. All
stores, manuals, instruction books, charts, plans likewise and provisions shall
be included in the sale and be taken over by the Buyers without extra payment.
The Sellers also to leave onboard:

 

1)              SOPEP

2)              Ballast Management Plan

3)              Compulsory ISM Library

4)              Continuous Synopls Record

 

The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Victualling which
are property of the catering company, Captain’s, Officers’ and Crew’s personal
belongings including the slop chest are to be excluded from the sale, as well.
However, sellers shall provide inventory list of spare parts on board to Buyers
soon after this Agreement has been signed and 10 percent deposit lodged. There
are no hired items at the time of inspection except UNITOR gas bottles.

 

The Buyers shall take over the remaining bunkers, which to be sufficient to
reach nearest main bunkering port with the usual safety margin, and unused
lubricating oils in designated storage tanks and sealed drums and pay Sellers
net invoiced prices (excluding barging expenses) and for luboils in tanks and
unbroached drums as evidenced by invoices and supporting vouchers. Payment under
this Clause shall be made at the same time and place and in the same currency as
the Purchase Price.

 

8.                                      Documentation

 

The place of closing: to be mutually agreed

 

--------------------------------------------------------------------------------


 

Delivery procedure to be mutually agreed between the Sellers and Buyers. The
delivery of the Vessel and closing may be at different venues, but at the same
date and time.

 

In order to enable the Buyers to obtain clear title on delivery and to register
the Vessel Buyers and Sellers shall provide a list of delivery documents which
are to be mutually agreed and attached to this Agreement in the form of an
Addendum. Any such documents for purpose of registering the Vessel should be the
documents which can reasonably be obtained by the Sellers.

 

At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.

 

At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans etc., which are on board the Vessel. Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies. Other technical documentation which may be in
the Sellers’ possession shall be promptly forwarded to the Buyers at their
expense, if they so request. The Sellers may keep the Vessel’s log books but the
Buyers to have the right to take copies of same.

 


9.                                      ENCUMBRANCES

 

The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.

 

10.                               Taxes, etc.

 

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.

 

--------------------------------------------------------------------------------


 

11.                               Condition on delivery

 

The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear excepted. However, the Vessel shall
be delivered with her class maintained without condition/recommendation*, free
of average damage affecting the Vessel’s class, and with her classification
certificates and national and international certificates, as well as all other
certificates the Vessel had at the time of signing this Agreement, valid and
unextended for at least 4 months from the date of delivery without
condition/recommendation* by Class or the relevant authorities at the time of
delivery.

 

“Inspection” in this Clause 11, shall mean the Buyers’ inspections according to
Clause 4 a) or 4 b), if applicable, or the Buyers’ inspection prior to the
signing of this Agreement. If the Vessel is taken over without inspection, the
date of this Agreement shall be the relevant date.

 

*                                         Notes, if any, in the surveyor’s
report which is accepted by the Classification Society without
condition/recommendation are not to be taken into account.

 

12.                               Name/markings

 

Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.

 

13.                               Buyers’ default

 

Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.

 

Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers. If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.

 

14.                               Sellers’ default

 

Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.

 

Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.

 

15.                               Buyers’ representatives

 

After the lodge of deposit amount in the joint account the Buyers have the right
to place two representatives on board the Vessel at their sole risk and expense
for the purpose of familiarization only, and they shall not interfere in any
respect with the operation of the crew and/or Vessel until time of the delivery
of the Vessel to the Buyers. Buyers have the right to change their actual
representatives from time to time but always to be in keeping with the above.
The Buyers’ representatives shall sign the Sellers’ letter of indemnity in the
form of the Sellers P + I club wording prior to their embarkation.

 

16.                               Arbitration

 

a)*                               This Agreement shall be governed by and
construed in accordance with English law and any dispute arising out of this
Agreement shall be referred to arbitration in London in accordance with the
Arbitration Acts 1950 and 1979 or any statutory modification or re-enactment
thereof for the time being in force, one arbitrator being appointed by each

 

--------------------------------------------------------------------------------


 

party. On the receipt by one party of the nomination in writing of the other
party’s arbitrator, that party shall appoint their arbitrator within fourteen
days, failing which the decision of the single arbitrator appointed shall apply.
If two arbitrators properly appointed shall not agree they shall appoint an
umpire whose decision shall be final.

 

*                                         16 a), 16 b) and 16 c) are
alternatives; delete whichever is not applicable. In the absence of deletions,
alternative 16 a) to apply.

 

17                              Subjects

 

Buyer’s obligations hereunder are subject to an initial public offering being
completed by Baltic Trading Limited on or prior to March 16, 2010. In the event
such an offering is not completed on or prior to such date, either Buyers or
Sellers may terminate this agreement by written notice to the other without any
liability or payment (other than the return of Buyer’s deposit, with interest,
if any, as provided in Clause 2)

 

 

 

SIGNATURES

 

 

 

 

 

 

 

/s/ Robert Gerald Buchanan

 

/s/ Tugrul Tokgoz

 

 

 

 

 

ON BEHALF OF BUYERS

 

ON BEHALF OF SELLERS

 

NAME:  Robert Gerald Buchanan

 

NAME:  Tugrul Tokgoz

 

TITLE:   Attorney in Fact

 

TITLE:   Director

 

--------------------------------------------------------------------------------
